Citation Nr: 0930187	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a left wrist fracture.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1972 to 
June 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In his February 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, also more commonly referred to as a 
Travel Board hearing.  He subsequently withdrew this hearing 
request, however, in a statement in support of claim (VA Form 
21-4138) received in March 2008.  38 C.F.R. § 20.704(e) 
(2008).


FINDING OF FACT

As a result of his left wrist fracture, the Veteran has some 
pain, limitation of motion and functional loss, but the wrist 
is not ankylosed or arthritic.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, but no 
greater, for the left wrist disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5215 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 


statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2003, September 2006, September 2007 and June 2008.  These 
letters informed him of the evidence required to substantiate 
his claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the September 
2006, September 2007 and June 2008 letters complied with 
Dingess by discussing the disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the claim in the December 
2008 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

Here, the Veteran received this required Vazquez notice in a 
June 2008 letter, followed, as mentioned, by the 
readjudication of his claim in the December 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for a VA compensation examination to 
assess the severity of his left wrist disability, the 
determinative issue.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain all identified 
medical records.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, a VA compensation 
examination was provided in November 2006 and again in 
November 2008, so relatively recently.  And the reports of 
those examinations provide the information needed to properly 
rate the left wrist disability.  Consequently, another 
examination is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition at issue.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to a Compensable Rating for 
Residuals of the Left Wrist Fracture

The Veteran contends the residuals of his service-connected 
left wrist fracture deserve a compensable rating, meaning a 
rating higher than 0 percent, because he has numbness and 
weakness in this wrist.  His disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5215, based on the 
extent there is resulting limitation of motion.  See also 38 
C.F.R. §§ 4.20, 4.27.

10 percent is the one and only rating under Diagnostic Code 
5215, and irrespective of whether the disability is affecting 
the major or minor wrist, this rating is warranted when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited to in line with the forearm.  38 C.F.R. § 4.31 
provides the basis for assigning the lesser 0 percent rating 
currently in effect, when the requirements for this 
compensable rating are not met and this diagnostic code does 
not provide a 0 percent evaluation.

The evaluation for the Veteran's left wrist disability has 
been noncompensable since the initial grant of service 
connection in a March 1979 rating decision.  However, where 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
a rather recent decision of the Court held that, in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 U.S.C.A. §§ 4.40 and 4.45 and 
DeLuca is not required.  Id.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  If a Veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 
4.27 (providing specific means of listing diagnostic code for 
unlisted disease or injury).



If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

It is not discernible from the Veteran's VA treatment records 
whether he is right or left hand dominant.  38 C.F.R. § 4.69.  
Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of 
left-handedness.  38 C.F.R. § 4.69.  As such, the Board 
presumes the Veteran is right-handed and his left hand is 
non-dominant.  Ultimately, however, this distinction is 
inconsequential here because, as explained, under the 
applicable Diagnostic Code 5215 a maximum rating of 10 
percent is warranted for limitation of motion of the wrist 
for either the dominant or non-dominant hand when 
dorsiflexion is less than 15 degrees or when palmer flexion 
is limited to in line with the forearm.  38 C.F.R. § 4.71a.  
For comparison, normal range of motion for the wrist is 70 
degrees of dorsiflexion (extension) and 80 degrees of palmar 
flexion.  38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation 
is 45 degrees, and normal radial deviation is 20 degrees.  
Id.



Upon review of the evidence, the Board finds that the overall 
disability picture more accurately reflects a higher 10-
percent disability under Diagnostic Code 5299-5215.  38 
C.F.R. § 4.7.  Specifically, the Veteran has some limitation 
of motion after repetitive motion.  He claims he has had 
trouble in the past with work due to his left wrist 
disability.  The November 2008 VA compensation examiner found 
50 degrees of dorsiflexion, 55 degrees of palmar flexion, 35 
degrees of ulnar deviation, and 15 degrees of radial 
deviation, but with pain albeit at the endpoint of these 
ranges.  The November 2006 VA examiner reported similar 
findings of 54 degrees of active flexion, 50 degrees active 
extension, 35 degrees of  ulnar deviation, and 10 degrees of 
radial deviation, also with pain at these endpoints.

Significantly, the November 2006 VA compensation examiner 
indicated the Veteran could have "further limitations in 
range of motion and amount of pain and functional 
capacity...during a flare up," however, the DeLuca provisions 
could not be clearly delineated and to estimate those 
limitations would be merely speculative.  During both VA 
examinations, and when examined on other occasions in the 
VA outpatient clinic, the Veteran reported experiencing 
chronic pain in his left wrist.  He specifically described it 
as an "aching pain" to the November 2006 VA examiner.  
Accordingly, the Board finds that the Veteran's pain and 
resulting additional limitation of motion, such as during a 
flare-up of his pain, warrants assigning a higher 10 percent 
rating because it is reasonable to presume that during these 
episodic exacerbations of his disability he has sufficient 
limitation of motion, if only at these times, to in turn 
satisfy the requirements of DC 5215 for this higher 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

The examiners found no other factors of functional loss, 
however, so as to warrant assigning an even higher rating - 
aside from the fact that there is no available higher rating 
under DC 5215 anyway.  



According to a September 2006 VA treatment record, the 
Veteran received an injection in his wrist to relieve the 
pain.  The treating VA physician stated that Phalen and 
reverse Phalen movements reproduced the Veteran's usual pain 
radiating from the hand and wrist up to his shoulder.  
Accordingly, this physician was left with the impression that 
the Veteran had carpal tunnel syndrome (CTS).  But the CTS is 
not service connected, including as an additional residual of 
the left wrist fracture the Veteran sustained while in the 
military.  The September 2006 treating VA physician also did 
not indicate or otherwise suggest that the CTS is a 
manifestation of the service-connected left wrist fracture or 
in any way part and parcel of this disability.  So the 
functional and other impairment attributable to the CTS 
cannot, in turn, be used as grounds for increasing the rating 
for the left wrist disability even further beyond the 10-
percent level.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, 
by competent medical evidence, the extent of symptoms that is 
attributable to service-related causes, i.e., service-
connected disability, from that which is not but, instead, 
the result of other unrelated factors).

Other diagnostic codes potentially deserving of consideration 
do not apply to the specific facts of this case.  For 
example, the Veteran's left wrist is not ankylosed (DC 5214).  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].  The mere fact that he has retained a 
substantial amount of his range of motion, albeit not normal 
range of motion, even when considering his pain and 
associated discomfort, in turn means that by definition his 
left wrist is not ankylosed.  As well, there are no objective 
clinical indications - including X-ray confirmation, that he 
has arthritis in his left wrist (DCs 5003 and 5010), so they 
do not apply either.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  



Accordingly, the Board finds that the evidence supports a 
higher 10 percent rating, but no greater, for the service-
connected residuals of the Veteran's left wrist injury.  38 
C.F.R. § 4.3.  He has not had greater disability in this 
wrist at any time since one year before filing his claim for 
a higher rating, so the Board cannot "stage" his rating 
either.  See again Hart v. Mansfield, 21 Vet. App. 505 
(2007); 38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 
3.400(o)(2).

Extra-Schedular Consideration

Because the Veteran now has the maximum possible rating of 10 
percent under the applicable DC 5215, and is requesting an 
even higher rating, the Board must also consider whether to 
refer his case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no evidence of exceptional or unusual circumstances, 
however, to warrant referring this case for this special 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds no evidence that the Veteran's left wrist disability 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by the 10 percent 
schedular rating.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  The Board sees 
the Veteran was, at least at one point, homeless.  But he has 
not attributed his homelessness to the increase in severity 
of his left wrist disability or otherwise as a contributing 
factor to that unfortunate living condition.  



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations for 
treatment of the left wrist disability, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily, if not exclusively, on an outpatient basis, not as 
an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

A higher 10 percent rating is granted for the left wrist 
disability, subject to the laws and regulations governing the 
payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


